Per Curiam:

This is an appeal by husband from the final order of the family court granting the parties a divorce and granting other relief. We reverse and remand.
After appellant husband moved to California, respondent wife initiated this action in Greenville County. Husband obtained an indefinite extension of time in which to answer or to otherwise plead. The case was scheduled for final hearing twice, but was continued both times on motion of wife. When the case was scheduled for hearing the third time, husband was in Hawaii on business and could not be reached. The trial judge refused to grant a continuance, and the case was heard in husband’s absence.
The trial judge's decision to grant or deny a continuance is a matter within his sound discretion. Newman v. Old West, Inc., et al., 286, S. C. 394, 334 S. E. (2d) 275 (1985). Under the *597facts of this case, we believe the trial judge should have granted the continuance to allow husband to be present and participate in the hearing.
The decision of the trial judge is reversed and the case is remanded to allow husband to answer. A de novo hearing shall be held upon notice to both parties.
Reversed and remanded.
Ness, C. J., and Gregory, Harwell, Chandler and Finney, JJ., concur.